DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/22/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kobayashi et al (US 5475537).

Regarding Claim 1, Kobayashi teaches an optical lens system for imaging (abstract; fig. 1), comprising in order from a magnified side to a minified side: 

a first lens group of positive refractive power (fig. 1, 3), wherein each lens of the first lens group has a refractive index of no more than 1.75 (fig. 1, 3; col. 11, line 25-40, Table of example 1, n1 = 1.51072; --the focal length of lens 3 can be estimated as 26.73); and 

a second lens group of positive refractive power comprising at least one aspheric lens (fig. 1, 2; col. 4, line 30-40, a second double-sided aspherical lens which is an objective lens 2; col. 11, line 25-50, Table of example 1, --the aspherical coefficients of the third and fourth surfaces; and the focal length of lens 2 can be estimated as 2.9), and, 

during focusing, the first lens group remains stationary, and the second lens group is movable in a direction of an optical axis (col. 4, line 30-40, The objective lens can be moved along the optical axis for focusing; col. 5, line 53-60, only the objective lens is actually operated for focusing, and the coupling lens remains fixed).



the condition: TE(λ=400) > 94% is satisfied, where TE(λ=400) denotes an overall transmittance of all of the lenses in the optical lens system measured at a wavelength of 400 nm (This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kobayashi is same to that recited in the claim 1, then it is expect the optical lens system provided by Kobayashi has same transmittance function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claims 1-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Yoneyama (US 6313955) in the view of Suenaga (US 5589988).

Regarding Claim 1, Yoneyama teaches an optical lens system for imaging (abstract; fig. 1), comprising in order from a magnified side to a minified side: 
a first lens group of positive refractive power (fig. 1, Gf; abstract, line 1-12, a positive front lens group), wherein each lens of the first lens group has a refractive index 

a second lens group of positive refractive power (fig. 1, Gr; abstract, line 1-12, a positive rear lens group) and, 

during focusing, the first lens group remains stationary, and the second lens group is movable in a direction of an optical axis (abstract, line 1-12, Upon focusing, only the rear lens group moves along the optical axis,), 

wherein each of the lenses in the optical lens system is a singlet lens (fig. 1, lenses in Gf, Gr).

But Yoneyama does not specifically disclose that wherein a second lens group comprising at least one aspheric lens. 

However, Suenaga teaches a lens system for imaging (abstract; figs. 1-4), wherein a second lens group comprising at least one aspheric lens (fig. 1, 24; col. 5, line 37-38, The lens surface of the positive lens L24 at the object side is composed of an aspherical face).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens system 

Yoneyama - Suenaga combination teaches that wherein the condition: 
TE (λ=400) > 94% is satisfied, where TE (λ=400) denotes an overall transmittance of all of the lenses in the optical lens system measured at a wavelength of 400nm. 
(This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yoneyama - Suenaga combination is same to that recited in the claim 1, then it is expect the optical lens system provided by Yoneyama - Suenaga combination has same transmittance function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein the conditions: 
C/N ≥ 0.7 and N ≤ 9 are satisfied, 

(fig. 1 and col. 6, Table 1, gives N = 8, C = 6, C/N = 0.75, as disclosed in Suenaga).

Regarding Claim 3, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein an effective focal length of the optical lens system is in the range of 18.0912 mm to 21.5196 mm (col. 9, Table 4, gives f = 28.6 mm; col.10, line 1, gives f/f1 = 0.05196, so f1 = 550.4 mm; col. 1, line 45-46 give 0 ≤ f/f1 ≤ 0.13, so for f1 = 550.4 mm, f has a range of 0 ≤ f ≤ 71.55 mm, as disclosed in Suenaga).

Regarding Claim 4, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein the condition: 
T(λ=400) > 95% is satisfied, where T(λ=400) denotes a transmittance measured at a wavelength of 400 nm and a thickness of 10 mm of any lens material forming the lenses in the optical lens system (This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yoneyama - Suenaga combination is same to that recited in the claim 1, then it is expect the optical lens system provided by Yoneyama - Suenaga combination has same transmittance function/property as claimed. Since where the claimed and prior art 

Regarding Claim 5, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein the condition: 
TE (λ=350) > 80% is satisfied, where TE (λ=350) denotes an overall transmittance of all of the lenses in the optical lens system measured at a wavelength of 350 nm (This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yoneyama - Suenaga combination is same to that recited in the claim 1, then it is expect the optical lens system provided by Yoneyama - Suenaga combination has same transmittance function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 6, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein the condition: 
(λ=350) > 90% is satisfied, where T(λ=350) denotes a transmittance measured at a wavelength of 350 nm and a thickness of 10 mm of any lens material forming the lenses in the optical lens system (This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yoneyama - Suenaga combination is same to that recited in the claim 1, then it is expect the optical lens system provided by Yoneyama - Suenaga combination has same transmittance function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 7, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein the optical lens system satisfies one of the following conditions: 
(1) the optical lens system has nine lenses with refractive powers of negative, positive, positive, positive, positive, negative, negative, positive and positive; 
(2) the optical lens system has eight lenses with refractive powers of negative, positive, positive, positive, negative, negative, positive and positive; 
(3) the optical lens system has eight lenses with refractive powers of negative, negative, positive, positive, negative, negative, positive and positive.


Regarding Claim 9, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 1, wherein 
the first lens group comprises: 
a first lens with refractive power; 
a second lens with refractive power; and 
a third lens with refractive power, and 
(fig. 2, L11, L12, L13, as disclosed in Suenaga),

the second lens group comprises: 
a fourth lens with refractive power; 
a fifth lens with refractive power; 
a sixth lens with refractive power; 
a seventh lens with refractive power; and 
an eighth lens with refractive power.
(fig. 2, L21, L22, L23, L24, L25, as disclosed in Suenaga).

Regarding Claim 10, Yoneyama - Suenaga combination teaches that optical lens system as claimed in claim 2, wherein the condition: 
T(λ=400) > 95% is satisfied, where T(λ=400) denotes a transmittance measured at a wavelength of 400 nm and a thickness of 10 mm of any lens material forming the lenses in the optical lens system (This portion of claim is of function/property claim. In product 

Regarding Claim 11, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 10, wherein an effective focal length of the optical lens system is in the range of 18.0912mm to 21.5196mm (col. 9, Table 4, gives f = 28.6 mm, col.10, line 1, gives f/f1 = 0.05196, so f1 = 550.4 mm; col. 1, line 45-46 give 0 ≤ f/f1 ≤ 0.13, so for f1 = 550.4 mm, f has a range of 0 ≤ f ≤ 71.55 mm, as disclosed in Suenaga).

Regarding Claim 12, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 10, wherein the optical lens system has a fixed effective focal length (col. 1, Table 1, gives f = 35.7 mm, as disclosed in Suenaga).


(1) the optical lens system has nine lenses with refractive powers of negative, positive, positive, positive, positive, negative, negative, positive and positive; 
(2) the optical lens system has eight lenses with refractive powers of negative, positive, positive, positive, negative, negative, positive and positive; 
(3) the optical lens system has eight lenses with refractive powers of negative, negative, positive, positive, negative, negative, positive and positive.
(fig. 1, L11, L12, L13, L21, L22, L23, L24, L25, as disclosed in Suenaga).

Regarding Claim 15, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 10, wherein 
the first lens group comprises: 
a first lens with refractive power; 
a second lens with refractive power; and 
a third lens with refractive power, and 
(fig. 2, L11, L12, L13, as disclosed in Suenaga),

the second lens group comprises: 
a fourth lens with refractive power; 
a fifth lens with refractive power; 
a sixth lens with refractive power; 

an eighth lens with refractive power.
(fig. 2, L21, L22, L23, L24, L25, as disclosed in Suenaga).

Regarding Claim 16, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 2, wherein the condition: 
T(λ=350) > 90% is satisfied, where T(λ=350) denotes a transmittance measured at a wavelength of 350 nm and a thickness of 10 mm of any lens material forming the lenses in the optical lens system (This portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yoneyama - Suenaga combination is same to that recited in the claim 1, then it is expect the optical lens system provided by Yoneyama - Suenaga combination has same transmittance function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 17, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 16, wherein the optical lens system has a fixed effective focal length (col. 1, Table 1, gives f = 35.7 mm, as disclosed in Suenaga).

Regarding Claim 18, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 16, wherein the optical lens system satisfies one of the following conditions: 
(1) the optical lens system has nine lenses with refractive powers of negative, positive, positive, positive, positive, negative, negative, positive and positive; 
(2) the optical lens system has eight lenses with refractive powers of negative, positive, positive, positive, negative, negative, positive and positive; 
(3) the optical lens system has eight lenses with refractive powers of negative, negative, positive, positive, negative, negative, positive and positive.
(fig. 1, L11, L12, L13, L21, L22, L23, L24, L25, as disclosed in Suenaga).

Regarding Claim 20, Yoneyama - Suenaga combination teaches that the optical lens system as claimed in claim 16, wherein 

the first lens group comprises: 
a first lens with refractive power; 
a second lens with refractive power; and 
a third lens with refractive power, and 
(fig. 2, L11, L12, L13, as disclosed in Suenaga),

the second lens group comprises: 
a fourth lens with refractive power; 

a sixth lens with refractive power; 
a seventh lens with refractive power; and 
an eighth lens with refractive power.
(fig. 2, L21, L22, L23, L24, L25, as disclosed in Suenaga).

Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being obvious over Yoneyama (US 6313955) in the view of Suenaga (US 5589988), further in the view of Caldwell (US 20090296201).

Regarding Claim 8, Yoneyama - Suenaga combination discloses as set forth above but does not specifically disclose that the optical lens system, wherein the first lens group comprises: a first lens with refractive power; and a second lens with refractive power, and the second lens group comprises: a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; a seventh lens with refractive power; a eighth lens with refractive power; and a ninth lens with refractive power.

However, Caldwell teaches an imaging optical systems (abstract; figs. 1 and 2), wherein 
the first lens group comprises: 
a first lens with refractive power; and 
a second lens with refractive power, and


the second lens group comprises: 
a third lens with refractive power; 
a fourth lens with refractive power; 
a fifth lens with refractive power; 
a sixth lens with refractive power; 
a seventh lens with refractive power; 
an eighth lens with refractive power; and 
a ninth lens with refractive power.
(fig. 2c, 205, 206, 207, 208, 209, 210, 211, as disclosed in Caldwell).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens system of Yoneyama - Suenaga combination by the imaging optical system of Caldwell for the purpose of providing of an optical systems that have good transmission and are well corrected over a broad spectrum ranging from about 315 nm through about 1100 nm (¶[0010], line 1-8).

Regarding Claim 14, Yoneyama - Suenaga - Caldwell combination teaches that the optical lens system as claimed in claim 10, wherein 

the first lens group comprises: 

a second lens with refractive power, and 
(fig. 2c, 201, 202, as disclosed in Caldwell),

the second lens group comprises: 
a third lens with refractive power; 
a fourth lens with refractive power; 
a fifth lens with refractive power; 
a sixth lens with refractive power; 
a seventh lens with refractive power; 
an eighth lens with refractive power; and 
a ninth lens with refractive power.
(fig. 2c, 205, 206, 207, 208, 209, 210, 211, as disclosed in Caldwell).

Regarding Claim 19, Yoneyama - Suenaga - Caldwell combination teaches that the optical lens system as claimed in claim 16, wherein 

the first lens group comprises: 
a first lens with refractive power; and 
a second lens with refractive power, and 
(fig. 2c, 201, 202, as disclosed in Caldwell),

the second lens group comprises: 

a fourth lens with refractive power; 
a fifth lens with refractive power; 
a sixth lens with refractive power; 
a seventh lens with refractive power; 
an eighth lens with refractive power; and 
a ninth lens with refractive power.
(fig. 2c, 205, 206, 207, 208, 209, 210, 211, as disclosed in Caldwell).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872